DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 10/17/19, 3/4/2020, 6/11/2020, 9/27/2020, 4/26/2021 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2/24/2017. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Title Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Objection to the drawings
The drawings are objected to as they have been submitted in color.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2)  is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Status of Application
Claims 1-32 are pending. Claims 20-31 have been cancelled. Claims 1, 10, and 19 are the independent claims. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
                                                Word Definitions
Applicants Specification does not assign or suggest a particular definition to the term “prompt” or otherwise indicate that this term is used in a manner other than its ordinary and customary meaning.  Therefore, in determining the ordinary and customary meaning of the claim term “prompt” as viewed by a person of ordinary skill in the art, it is appropriate to consult a general dictionary definition of the word “prompt” for guidance.  Comaper Corp. v. Antec, Inc., 596 F.3d 1343, 1348 (Fed. Cir. 2010).
The ordinary meaning of the word “prompt” includes “to move to action”  *Merriam-Webster(online Edition and March 15, 2022 https://www.merriam-webster.com/dictionary/prompts).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-19 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 states “generate one or more candidate navigation routes”, then later states “obtain a candidate navigation route” and using the same variable name for different values becomes confusing and thus the metes and bounds of the claims are unclear, and indefinite. Further, Claim 1 states “the determined candidate navigation route” and it is unclear what this value is? Is this the obtained value, is this the sent value, or a new value? As currently presented, Claim 1 fails to the clearly recite the metes and bounds of the claims, thus is indefinite. The Office will interpret the candidate navigation routes as first sent, then determined by the requestor, then sending this on. Appropriate action is required.
Claim 10 is rejected under the same rational as Claim 1.
Claim 19 is rejected under the same rational as Claim 1.
Claim 2 states “one or more candidate navigation routes” and it is unclear if this variable is the generated router, the obtained, or the determined? Using the same variable name for different values becomes confusing and thus the metes and bounds of the claims are unclear. As currently presented, Claim 2 fails to the clearly recite the metes and bounds of the claims, thus is indefinite. The Office will interpret the candidate navigation routes as first the determined route. Appropriate action is required.
Claim 11 is rejected under the same rational as Claim 2.
Claim 32 is rejected under the same rational as Claim 2.
Claim 5 states “determine whether the candidate navigation route matches one of the one or more candidate navigation routes” and this limitation is unclear. In Claim 1, 
Claim 14 is rejected under the same rational as Claim 5.
Claim 6 states “the destination” and there appears to be antecedent issues with the variable. The destination variable is added in Claim 2, in which Claim 6, does not depend. Therefore Claim 6 fails to clearly  recite the metes and bounds of the claims and is thus indefinite. The Office will interpret this as “a destination”. Appropriate action is required.
Claim 15 is rejected under the same rational as Claim 6.
Claims 3, 7-9, 12-13, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5-12, 15-19 and 32 are rejected under 35 USC 103 as being unpatentable over Meyer et al. (United States Patent Publication 2018/0058863) in view Dutta et al. (United States Patent Publication 2015/0345951).
With respect to Claim 1: While Meyer discloses “A system for providing navigation route for an on-demand service” [Meyer, Abstract and ¶ 0007]; 
“comprising: at least one computer-readable storage medium including a set of instructions” [Meyer, Abstract and ¶ 0007]; 
“and at least one processor configured to communicate with the at least one computer-readable storage medium” [Meyer, Abstract and ¶ 0007]; 
“wherein when executing the set of instructions, the system is directed to” [Meyer, Abstract and ¶ 0007]; 
“obtain a location of a service provider designated to receive a service order from a service requester” [Meyer, ¶ 0020-0034 and 0088]; 
“generate one or more candidate navigation routes based on the service order and the location of the service provider” [Meyer, ¶ 0020-0034 and 0088]; 
 “obtain a candidate navigation route determined by the service requester” [Meyer, ¶ 0020-0034 and 0088]; 
“and send the determined candidate navigation route to the service provider” [Meyer, ¶ 0020-0034 and 0088];
Meyer does not specifically state that the requestor is selecting new routes, rather new destinations, which would require a route.

“generate one or more candidate navigation routes based on the service order and the location of the service provider” [Dutta, ¶ 0032, 0099, and 0142]; 
“send the one or more candidate navigation routes to the service requester” [Dutta, ¶ 0032, 0099, and 0142]; 
“obtain a candidate navigation route determined by the service requester” [Dutta, ¶ 0032, 0099, and 0142]; 
“and send the determined candidate navigation route to the service provider” [Dutta, ¶ 0032, 0099, and 0142].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dutta into the invention of Meyer to not only using location and route data when creating routes for taxi services as Meyer discloses but to also ask the use about possible routes as taught by Dutta with a motivation of creating a more robust system that allows for user preferences while performing the task. Additionally,  the claimed invention is merely a combination of old, well known elements such as taxi navigation with preferences and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 2: While Meyer discloses “The system of claim 1, wherein the service order comprises a departure location and a destination” [Meyer, ¶ 0020-0034 and 0088];
“and wherein the one or more candidate navigation routes comprise: a navigation route from a departure location of the service order and the location of the service provider” [Meyer, ¶ 0020-0034 and 0088]; 
“and a service order navigation route between the destination of the service order and the location of the service provider” [Meyer, ¶ 0020-0034 and 0088].
Meyer does not specifically state anything about ridesharing with preferences.
Dutta, which is also vehicle control system with taxis,  teaches ““and wherein the one or more candidate navigation routes comprise: a passenger pick-up navigation route between a departure location of the service order and the location of the service provider” [Dutta, ¶ 0006, 0025-0026, 0034, 0038 and 0067]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dutta into the invention of Meyer to not only using location and route data when creating routes for taxi services as Meyer discloses but to also ask the use about possible routes as taught by Dutta with a motivation of creating a more robust system that allows for user preferences while performing the task. Additionally,  the claimed invention is merely a combination of old, well known elements such 
With respect to Claim 3: While Meyer discloses using prompts to get route changes and updates to destinations from the user [Meyer, ¶ 0020-0034 and 0088];
Meyer does not specifically state anything about ridesharing with preferences for the route.
Dutta, which is also vehicle control system with taxis,  teaches  “wherein to obtain a candidate navigation route determined by the service requester, the system is further directed to: generate a first prompt of selection instruction; send the first prompt to the service requester; and obtain determination information related to the determined candidate navigation route selected by the service requester” [Dutta, ¶ 0032, 0099, and 0142]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dutta into the invention of Meyer to not only using location and route data when creating routes for taxi services as Meyer discloses but to also ask the use about possible routes as taught by Dutta with a motivation of creating a more robust system that allows for user preferences while performing the task. Additionally,  the claimed invention is merely a combination of old, well known elements such as taxi navigation with preferences and in the combination each element merely 
With respect to Claim 5: While Meyer The system of claim 1, wherein to obtain a candidate navigation route determined by the service requester, the system is further directed to: analyze the candidate navigation route determined by the service requester; determine whether the candidate navigation route matches one of the one or more candidate navigation routes; and transmit the one or more candidate navigation routes to the service provider in response to a determination that the candidate navigation route matches none of the one or more candidate navigation routes” [Meyer, ¶ 0020-0034 and 0088];
Meyer does not specifically state that the requestor is selecting new routes, rather new destinations, which would require a route.
Dutta, which is also vehicle control system with taxis,  teaches “wherein to obtain a candidate navigation route determined by the service requester, the system is further directed to: analyze the candidate navigation route determined by the service requester; determine whether the candidate navigation route matches one of the one or more candidate navigation routes; and transmit the one or more candidate navigation routes to the service provider in response to a determination that the candidate navigation route matches none of the one or more candidate navigation routes” [Dutta, ¶ 0032, 0099, and 0142].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dutta 
With respect to Claim 6: Meyer discloses “The system of claim 1, wherein the system is further directed to: obtain a modification request relating to the destination from the service requester; determine a modified destination based on the modification request; and change the destination to the modified destination” [Meyer, ¶ 0020-0034 and 0088].
With respect to Claim 7: Meyer discloses “The system of claim 6, wherein the system is further directed to: obtain a present location of the service requester; and generate information associated with the service order based on the modified destination and the present location.” [Meyer, ¶ 0020-0034 and 0088].
With respect to Claim 8: Meyer discloses “The system of claim 7, wherein the information associated with the service order comprises at least one of: a remaining route from the present location of the service requester to the modified destination associated with the service order, an estimated distance from the 
With respect to Claim 9: Meyer discloses “The system of claim 6, wherein the system is further directed to: send a third prompt of modification instruction to the service requester or the service provider, wherein the third prompt comprises the modified destination” [Meyer, ¶ 0020-0034 and 0088].
With respect to Claims 10-12 and 14-18: all limitations have been examined with respect to the system in claims 1-3 and 5-9. The method taught/disclosed in claims 10-12 and 14-18 can clearly perform on the system of claims 1-3 and 5-9. Therefore claims 10-12 and 14-18 are rejected under the same rationale.
With respect to Claims 19 and 32: all limitations have been examined with respect to the system in claims 1-3 and 5-9. The medium taught/disclosed in claims 19 and 32 can clearly perform on the system of claims 1-3 and 5-9. Therefore claims 19 and 32 are rejected under the same rationale.
Claims 4 and 13 are rejected under 35 USC 103 as being unpatentable over Meyer et al. (United States Patent Publication 2018/0058863) in view Dutta et al. (United States Patent Publication 2015/0345951) and in view of Fuldner (United States Patent 2016/0078394).
Claim 4: While Meyer discloses using prompts using prompts to get route changes and updates to destinations from the user [Meyer, ¶ 0020-0034 and 0088];
Meyer does not specifically state anything about prompting the driver.
Fuldner, which is also vehicle control system with taxis,  teaches  “wherein the system is further directed to: send a second prompt of wait instruction to the service provider before obtaining the determination information of the service requester” [Fuldner, ¶ 0012, 0035, and 0043]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fuldner into the invention of Meyer to not only using location and route data when creating routes for taxi services as Meyer discloses but to also ask prompt the driver to wait as taught by Fuldner with a motivation of creating a more robust system that allows for better communication of driver’s status [Fuldner, ¶ 0012]. Additionally,  the claimed invention is merely a combination of old, well known elements such as taxi navigation with preferences and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 13: all limitations have been examined with respect to the system in claim 4. The method taught/disclosed in claim 13 can clearly perform on the system of claim 4. Therefore claim 13 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669                                                                                                                                                                                                        
	

	3